DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on January 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-12, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2022.
Claim Rejections - 35 USC § 112
Claims 1-6 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the “at least 50% by weight of a semicrystalline polyamide component” is based on the total mass of polyamide component and filler.
In claim 1, it is unclear how the PA DA,DC further formed from up to 10 mol% of “other amide-forming units” defines a “homopolymer”.  Moreover, inasmuch as said “other amide-forming units” generically embrace amino and/or hydroxy-terminated 
In claim 1, for the embodiment wherein up to 10 mol% of the DA’ residues are replaced by a polyether having one amino or hydroxy terminal, it is unclear whether said additional polyether content is reflected in the antecedently-recited “where the proportion of polyether in the sum total of components A and B is between 0.5% and 15% by weight”.
In claims 3 and 13, it is unclear whether “the polyether” refers to the polyether having at least two amino termini or at least two hydroxy termini as well as the polyether having just one amino termini or just one hydroxy termini.
In claims 4, 14 and 15, it is unclear what is meant by the confusing language “where the difference is based on the higher value of the chain lengths”.
In claims 5, 16 and 17, it is unclear how the recited “mixture”, which comprises the same components and amounts thereof, distinguishes over the molding compound.
In claims 5, 16 and 17, it is unclear what is meant by “any further constituents” given that the molding compound does not contain any further constituents.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0280915 (Blondel).
Blondel discloses a molding composition comprising (A) 5 to 50 wt.% of at least one polyamide such as PA 6, PA 6,6 (meets applicants’ PA homopolymer A and overlaps content thereof), (B) 35 to 60 wt.% of at least one copolymer including polyamide blocks such as PA BACM,12 and polyether blocks (meets applicants’ PA copolymer B and overlaps content thereof), (C) 5 to 40 wt.% of a polyolefin (not precluded from present claims) and (D)  up 30% by weight of fillers inclusive of graphite, carbon black (meets applicants’ conductive filler and overlaps content thereof) (e.g., abstract, [0012-0017], [0019], [0047-0056], [0111-0112], Examples, claims).
In essence, Blondel differs from the present claims in not setting forth a specific embodiment comprising a copolymer (B) including polyamide blocks derived from a diamine and a dicarboxylic acid (meets applicants’ PA copolymer B) and 2.5 to 6 wt.% of a conductive filler.  With respect to the first difference, Blondel discloses that the polyamide blocks of the copolymer (B) can be suitably derived from a diamine and a dicarboxylic acid such as PA BACM,12 (e.g., claim 5).  With respect to the second difference, it is within the purview of 
As to claim 2, the copolymer (B) comprises 50 wt.% or more of the polyamide block and has a polyamide/polyether ratio of 50/50 to 80/20 [0071] embracing the presently claimed polyether content.
As to claims 3 and 13, the polyether has a preferred Mn of 600 to 5,000 [0057].
As to claims 4, 14 and 15, it is within the purview of Blondel’s inventive disclosure to use PA BACM,12 as the polyamide (A) [0047] and a copolymer (B) including PA BACM,12 blocks.
As to claims 6 and 18, Blondel does not require the presence of a plasticizer.
Conclusion
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765